Citation Nr: 0613315	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  94-48 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for 
residuals of a right knee injury, from January 7, 2003.

2.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


REMAND

The veteran served on active duty from March 1967 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
N. Little Rock, Arkansas.  The appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.

The Board denied an increased rating for the veteran's 
service-connected residuals of a right knee injury in July 
2004.  That decision was vacated by the United States Court 
of Appeals for Veterans Claims (Court) in June 2005, to the 
extent that the Board denied this disability a rating greater 
than 40 percent from January 7, 2003.  The Court remanded the 
case to the Board for compliance with a joint motion for 
partial vacate and remand.  That motion indicated that the 
Board did not ensure that VA obtained a medical opinion which 
adequately evaluated the current level of disability.  It 
specifically indicated that the January 7, 2003 VA 
examination report was insufficient because an examination is 
supposed to be a fully informed one which takes into account 
prior records of treatment and the examiner did not review 
the claims folder.  The joint motion indicated that the 
matter of TDIU should be remanded and readjudicated together 
with the veteran's increased rating claim.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  Schedule the veteran for an 
examination to ascertain the disability 
due to residuals of right knee injury.  
The veteran's claims folder should be 
available to the examiner.  The 
examination report should indicate that 
the claims folder was reviewed.

2.  Thereafter, again consider the 
veteran's pending claims.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


